                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                              Case No. 11-20020-02-JWL
                                                                         16-cv-2029-JWL
Mark R. Davis,

                     Defendant.

                                  MEMORANDUM & ORDER

       In early 2016, Mr. Davis filed a pro se petition pursuant to 28 U.S.C. § 2255. Thereafter,

the Office of the Federal Public Defender entered the case on his behalf and filed an amended

petition setting forth three issues—that he was wrongly sentenced as a career offender; that he

improperly received an enhanced sentence under the ACCA; and that his § 924(c) conviction was

invalid because Hobbs Act robbery does not qualify as a crime of violence. Mr. Davis’s § 2255

proceedings were stayed pending the resolution of cases pertinent to the issues alleged therein. In

September 2017, Mr. Davis amended his § 2255 petition and, in doing so, expressly withdrew his

his career offender challenge in light of Beckles v. United States, 137 S. Ct. 886 (2017). In January

2019, the court granted Mr. Davis’s request to withdraw his § 924(c) claim in light of precedent

decided subsequent to his petition. The court has now received Mr. Davis’s August 13, 2019

status report in which he concedes that his remaining claim—his claim that his prior convictions

for robbery in Missouri can no longer serve as predicate violent felonies for purposes of the Armed

Career Criminal Act (ACCA)—must be denied in light of the Tenth Circuit’s decision in United

States v. Ash, 917 F.3d 1238 (10th Cir. 2019). Thus, because Mr. Davis concedes that his
remaining claim must be denied, and there are no other claims to resolve, the court denies his §

2255 petition in its entirety.

       The court also denies a certificate of appealability. “A certificate of appealability may

issue . . . only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the petitioner must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” See Saiz v. Ortiz, 393 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke,

542 U.S. 274, 282 (2004)). In addition, when the court’s ruling is based on procedural grounds,

a petitioner must demonstrate that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Under this standard, the court declines to issue a certificate of appealability.

Reasonable jurists could not debate the court’s decision to deny Mr. Davis’s petition.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Davis’s motion to

vacate under 28 U.S.C. § 2255 (doc. 218) is denied.



       IT IS SO ORDERED.

       Dated this 16th day of August, 2019, at Kansas City, Kansas.



                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge

                                                  2
